Per Curiam.
Action to recover $110 and interest, the price of a well constructed by plaintiff for defendant. The defense was that the agreement was for a 3-ineh well,, while the well constructed was only a 2-inch one, and that, as completed by plain*525tiff, it did not furnish sufficient water for defendant’s uses, thus breaching a warranty in that respect alleged. The reply was a general denial. The issues thus framed were tried to a jury, and a verdict for plaintiff was rendered. Defendant .appeals from an order denying his motion in the alternative for judgment notwithstanding the verdict or for a new trial.
The assignments of error raise but one question, the sufficiency of the evidence to justify the submission of the case to the jury, and to warrant the verdict in defendant’s favor.
We have examined the evidence, and find it conflicting on both issues. It is ■entirely clear that there is no ground upon which this court can disturb the verdict. There is certainly sufficient evidence to sustain it.
Order affirmed.